Case: 15-20438      Document: 00513741125         Page: 1    Date Filed: 10/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                      No. 15-20438
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            October 31, 2016

UNITED STATES OF AMERICA,                                                    Lyle W. Cayce
                                                                                  Clerk
              Plaintiff - Appellee

v.

CHRISTOPHER D. RENFRO,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-513-4


Before CLEMENT, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Christopher D. Renfro (“Renfro”) pleaded guilty to charges of wire fraud,
wire fraud conspiracy, bribery, and aggravated identity theft. Renfro appeals
his conviction, arguing that the district court committed reversible plain error
when it accepted his guilty plea for aggravated identity theft. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20438    Document: 00513741125     Page: 2   Date Filed: 10/31/2016



                                 No. 15-20438
                                       I
      The Army National Guard Recruiting Assistance Program (“G-RAP”)
offered referral bonuses to National Guard soldiers who helped recruit others
into the National Guard. Participants in G-RAP received a bonus of up to
$2,000 for each successful recruit. Naturally, professional National Guard
recruiters whose job it was to recruit new soldiers were not eligible to receive
G-RAP bonuses.
      Renfro enlisted in the National Guard in 2007. Renfro’s father-in-law,
Michael Rambaran (“Rambaran”), was a recruiter for the National Guard in
Texas. In that capacity, Rambaran was privy to potential recruits’ confidential
identifying information, including names, addresses, birthdates, and Social
Security numbers. Between 2008 and 2011, Renfro and Rambaran engaged in
a fraudulent scheme in which Rambaran provided Renfro with information on
likely recruits. Renfro entered the identifying information into his G-RAP
account and received the referral bonuses once Rambaran’s recruits enlisted.
Renfro then gave Rambaran a portion of the bonuses.
      The specific conduct at issue in this appeal occurred in 2009 and involved
a recruit with initials “A.B.” Rambaran gave Renfro A.B.’s confidential
information, including his Social Security number. Renfro entered it into his
G-RAP account and subsequently received a $1,000 referral bonus. Renfro then
paid Rambaran a portion of the bonus.
      Renfro was eventually charged with wire fraud, wire fraud conspiracy,
bribery, and aggravated identity theft. He initially pleaded guilty without a
plea agreement to the charges of wire fraud conspiracy and bribery, and
planned to go to trial on the remaining counts. He then changed his mind and
pleaded guilty, again without a plea agreement, to wire fraud and to one charge
of aggravated identity theft stemming from his possession and use of A.B.’s
confidential information. He was sentenced to an aggregate three years and
                                       2
    Case: 15-20438     Document: 00513741125      Page: 3   Date Filed: 10/31/2016



                                   No. 15-20438
one day of imprisonment, including a two-year mandatory sentence for the
aggravated identity theft charge. The district court also imposed three years of
supervised release and ordered Renfro to pay $19,346.25 in restitution. Renfro
appeals.
                                        II
      Because Renfro raised the arguments at issue here for the first time on
appeal, we review for plain error. A showing of plain error requires that: “(1)
‘there must be an error or defect—some sort of [d]eviation from a legal rule—
that has not been intentionally relinquished or abandoned’; (2) ‘the legal error
must be clear or obvious, rather than subject to reasonable dispute’; (3) ‘the
error must have affected the appellant’s substantial rights’; and (4) . . . ‘the
error seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.’” United States v. Escalante-Reyes, 689 F.3d 415, 419 (5th Cir.
2012) (en banc) (alterations in original) (quoting Puckett v. United States, 556
U.S. 129, 135 (2009)). To establish that any alleged error affected his
substantial rights, Renfro must “show a reasonable probability that, but for
the error, he would not have entered the plea.” United States v. Dominguez
Benitez, 542 U.S. 74, 76 (2004).
                                       III
      The Federal Rules of Criminal Procedure require a district court, before
accepting a guilty plea, to “inform the defendant of, and determine that the
defendant understands . . . the nature of each charge to which the defendant
is pleading.” Fed. R. Crim. P. 11(b)(1)(G). The Rules also require the district
court to ensure that “there is a factual basis for the plea” before entering
judgment. Fed. R. Crim. P. 11(b)(3). Renfro argues that the district court
plainly erred in accepting his plea on the aggravated identity theft charge for
two reasons:    (1) the district court did not properly inform him that the
government had to prove that the documents he illegally possessed belonged
                                        3
    Case: 15-20438    Document: 00513741125     Page: 4    Date Filed: 10/31/2016



                                 No. 15-20438
to a real person; and (2) the record did not establish that he knew A.B.’s
documents belonged to a real person. We disagree.
      The district court conducted a lengthy plea colloquy with Renfro during
which it, describing the aggravated identity theft charge, said, the
“Government claims in this count that you knowingly transferred, possessed,
or used the means of identification of another person, that you did so without
lawful authority, . . . and that you knew that the means of identification . . .
belonged to another person.” (emphasis added). The district court then asked,
“Do you understand what the government claims you did on this count?” Renfro
responded,   “Yes,   Your   Honor.”    This   exchange    constitutes   sufficient
admonishment by the district court that, as an element of aggravated identity
theft, the government had to prove that the documents Renfro illegally
possessed belonged to a real person.
      Renfro further argues that the record did not show that he knew A.B.
was a real person and therefore did not establish a factual basis for the plea.
This argument borders on the frivolous. Renfro and Rambaran’s fraudulent
scheme depended on the recruits being actual people, because G-RAP bonuses
were contingent on recruits enlisting and/or reporting to basic training. Renfro
was only paid a bonus for A.B., for example, because A.B. actually enlisted.
And one cannot enlist if one is not a real person.
      Finally, even if we found that the district court committed an error,
Renfro still could not show that, absent the error, he would not have pleaded
guilty. Indeed, he does not argue as much. There is simply no indication that,
had Renfro been more explicitly admonished on the issue of A.B. being a real
person, he would not have pleaded guilty.
                                       IV
      The district court’s judgment is AFFIRMED.


                                       4